Citation Nr: 0119149	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to an evaluation in 
excess of 50 percent for PTSD, and a TDIU.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As to the issue of an increased evaluation for PTSD and for a 
TDIU, the Board notes that the RO, in its April 2001 rating 
determination, indicated that it had sent a request to the 
veteran's employer, Yellow Cab, on August 14, 2000, 
requesting employment information regarding the veteran and 
that no information had been received.  A copy of this letter 
is not in the claims folder.  

The Board further notes that the Court has held that in the 
case of a claim for a TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  There is no such opinion of record.  

Additionally, the Board notes that when examined by VA in 
November 2000, the veteran was diagnosed with PTSD with 
depression.  It is unclear from the record whether the RO has 
taken into consideration the veteran's depression which 
appears to have been associated with his service-connected 
PTSD.  In this regard, the Board notes that the veteran's 
service-connected disability is characterized as PTSD.  There 
is no mention of depression.  

It appears that a formal adjudication is warranted as to 
whether depression, or any other psychiatric disorder for 
that matter, the presence of which may be suggested in the 
clinical and examination documentation of record, is/are part 
and parcel of the formally service-connected PTSD.

Additionally, the Board notes that the November 2000 VA 
Social and Industrial Survey of record contains an opinion 
from the interviewer that the service-connected PTSD caused 
the veteran's stroke.  This inferred claim of service 
connection for residuals of stroke as secondary to the 
service-connected PTSD is inextricably intertwined with the 
prepared and certified issues of entitlement to an increased 
evaluation for PTSD and a TDIU.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for psychiatric symptomatology including 
PTSD and depression, and stroke.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
obtain all outstanding VA treatment 
reports in particular, and in general 
records of which it is aware.  




All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should, after obtain proper 
authorization and the correct address of 
Yellow Cab from the veteran, obtain and 
associate copies of his employment 
records.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining any further action 
to be taken with respect to the claim.  
VCAA of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

4.  A VA social and industrial survey 
should be conducted in order to clarify 
the veteran's medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  

The social worker should offer an 
assessment of the veteran's current 
functioning and identify the conditions 
that limit his employment opportunities.  
Any potential employment opportunities 
should be identified.  The claims file 
and a copy of this remand must be made 
available to the interviewer prior to 
conduction and completion of the 
interview.

5.  The RO should arrange for VA special 
psychiatric and neurological examinations 
of the veteran by a board composed of a 
psychiatrist and a neurologist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
PTSD, etiology of depression and other 
psychiatric disorders which may be 
present, and etiology of stroke.  

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The psychiatric examiner should identify 
all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  If there are 
other psychiatric disorders found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than PTSD, such as depression, is 
or are found on examination, the examiner 
should offer an opinion as to whether any 
such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  If 
depression is found present, the examiner  
should opine as to whether such disorder 
is a manifestation of or associated with 
PTSD.

Following evaluation, the psychiatric 
examiner should provide a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the veteran's impairment from 
PTSD and other psychiatric disability 
that the examiner finds is related to 
PTSD.  It is imperative that the examiner 
include a definition of the GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  The 
examiner should also provide an opinion 
as to how the veteran's PTSD impacts upon 
his ability to obtain employment.  If the 
historical diagnosis of PTSD is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.

The neurologist, after examination of the 
veteran for residuals of stroke, should 
address the following medical issues:

(a)  Does the veteran suffer from 
residuals of stroke, and if so, what are 
they?

(b)  Is the veteran's stroke causally 
related to the service-connected PTSD, in 
other words, did PTSD cause the stroke?

(c) If the neurologist determines that 
the veteran's stroke is not causally 
related to the service-connected PTSD, an 
opinion should be expressed as to whether 
PTSD aggravates residuals of stroke.  

If such aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(a) The baseline manifestations of 
residuals of stroke;

(2) The increased manifestations which, 
in the neurologist's opinion, are 
proximately due to service-connected PTSD 
based on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of residuals of stroke are proximately 
due to service-connected PTSD.

The examiners must express an opinion as 
to whether PTSD and all psychiatric 
disorders associated therewith, and 
residuals of stroke if found secondary 
thereto, have rendered the veteran unable 
to obtain and retain substantially 
gainful employment.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.


6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  




The RO is advised that where the remand 
orders of the Board or Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for depression and any other 
psychiatric disorders associated with 
PTSD on the basis of the examination, 
readjudicate the claim of entitlement to 
an increased evaluation for PTSD, 
adjudicate the claim of entitlement to 
service connection for residuals of 
stroke as secondary to service-connected 
PTSD with application of 38 C.F.R. 
§ 3.310(a) (2000) and Allen v. Brown, 7 
Vet. App. 439 (1995), and readjudicate 
the claim of entitlement to a TDIU.  In 
this regard, the RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2000).


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for a VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


